Citation Nr: 0524969	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  00-16 649A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from July 1976 to June 1985.  
The veteran subsequently served in the United States Army 
Reserves from 1985 to 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case has since been transferred to the 
Newark, New Jersey RO.  In May 2005, the veteran testified at 
a Travel Board hearing before the undersigned.  It was 
clarified that the only issue on appeal is service connection 
for a lung disability.  


FINDING OF FACT

A lung disability, currently diagnosed as chronic obstructive 
pulmonary disease (COPD) and biapical bullous disease, is not 
attributable to service.  


CONCLUSION OF LAW

A lung disability, currently diagnosed as COPD and biapical 
bullous disease, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 106, 1101, 1103, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a January 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the November 2004K 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Numerous attempts have been made to obtain all 
available service medical records.  In addition, the 
veteran's VA records and private records have been obtained.  
He has been examined.  The records satisfy 38 C.F.R. § 3.326.  
The veteran was notified that he could submit further 
supporting evidence.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

The service medical records show that the veteran was seen in 
March 1978 for treatment of an upper respiratory infection 
(URI).  The examiner noted that the veteran had a wet lung.  
The diagnosis was viral syndrome.  He was told to increase 
his fluid intake, use chloraseptic spray, and to gargle with 
salt water.  He was seen the next day for follow-up 
treatment.  At that time, examination revealed that his lungs 
were clear after coughing.  In April 1985, the veteran 
underwent chest x-rays prior to separation.  The x-ray showed 
that the chest was normal.  In May 1985, the veteran 
underwent a separation examination.  At that time, the 
veteran did not complain of lung problems.  The physical 
examination was negative for any respiratory abnormalities.  

In December 12, 1994, the veteran was hospitalized by VA for 
chest complaints which the veteran has described as shortness 
of breath.  He underwent a left upper lobe resection.  The 
diagnoses were bullous lung disease and spontaneous left 
pneumothorax.  Subsequent VA records show that the veteran 
developed COPD which was initially diagnosed in 1998.  The 
records also document that the veteran had a long smoking 
history.  

In March 2003, the veteran was afforded a VA examination.  
The veteran's claims file was reviewed prior to the 
examination.  At that time, the veteran related that in 
December 1994, he awoke with acute shortness of breath and 
was admitted to a VA medical center.  The examiner indicated 
that he underwent a left upper lobe wedge resection.  It was 
noted that he had a history of smoking for over 20 years.  X-
rays revealed mild biapical bullous disease.  The diagnosis 
was history of bullous disease of the lungs, status post left 
pneumothorax and status post left upper lobe wedge resection.  

In October 2003, another VA examination was conducted.  The 
veteran's claims file was reviewed prior to the examination.  
At that time, it was noted that the veteran was seen during 
service in March 1978 for a transient viral syndrome and was 
noted to have a wet lung.  By the following day, the lungs 
were clear to coughing.  On the separation examination, there 
was no bullous lung disease on examination or x-ray.  The 
examiner opined that the veteran's current bullous lung 
disease did not have its origin inservice and was not related 
to his military service.  

The veteran has submitted medical records from K.J.S., DO, 
FACOL, FCCP, which showed treatment in May 2004 for bullous 
lung disease.  Dr. K.J.S. noted that the veteran had military 
service from 1976 to 1985 and subsequent Reserves service.  
In December 1994, the veteran was treated for a collapsed 
lung and a left wedge resection was performed for bullous 
disease.  The current diagnosis was bullous disease and 
moderately severe COPD which had developed over 15-20 years.  

In May 2005, the veteran testified at a Travel Board hearing.  
He stated that he served in combat and was exposed to 
chemicals during this service.  He indicated that although he 
was a smoker, this was the first he had heard that there was 
a claim of service connection for a lung disability due to 
smoking.  He related that his private examiner had dated the 
onset of his lung disease to 20 years ago, which was during 
his active service.  He indicated that he was treated for a 
wet lung during service.  


Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran asserts that claimed 
disability was incurred in combat.  However, the veteran 
served on active duty during peacetime and his DD Form 214 
reveals no combat service.  Thus, 38 U.S.C.A. § 1154(b) is 
not for application and his contentions in that regard are 
unsupported.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  
38 U.S.C.A. § 101(24), 106, 1131, 1131. 

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records show that the veteran was treated 
for a UTI in March 1978 and was noted to have a wet lung.  
However, after one day, his lungs were clear.  The veteran 
served on active duty for nearly 7 more years with no 
complaints, findings, treatment, or diagnosis of lung disease 
or injury.  On separation, x-rays showed that his lungs were 
clear and physical examination revealed no lung abnormality.  

There is no record of complaints, findings, treatment, or 
diagnosis of lung disability until December 1994.  By the 
veteran's own admission, this was his initial post-service 
treatment.  The veteran contends that his lung disability was 
directly incurred during service.  He maintains that the 
statement of his private physician that he had had lung 
disease for 20 years supports this contention.  

The veteran's private physician, in May 2004, stated that the 
veteran's lung disability developed over the past 15-20 
years.  He did not definitively state that the onset was 
prior to the veteran's separation from active duty in June 
1985.  In fact, he generally stated that it developed over 
the 15 to 20 year window, which included the possibility that 
it began during or subsequent to service.  Thus, his opinion 
represents the possibility that it began during service.  
However, this possibility is negated by the VA medical 
opinion.  The VA examiner, in October 2003, stated that the 
veteran's lung disease did not have its origin during service 
and was not related to service.  

In weighing the probative value of the 2 medical opinions, 
the Board places greater weight on the VA examiner's opinion.  
The Board places more weight on this opinion as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  The VA examiner reviewed the claims file.  
The VA examiner addressed the inservice medical history.  The 
VA examiner addressed the current disability.  Conversely, 
the private examiner did not address the service medical 
records.  The private examiner did not comment on the 
negative separation examination and x-rays.  The private 
examiner only allowed the possibility that current lung 
disability was dated back to service time, however, he also 
allowed the possibility that it was not.  The VA examiner, on 
the other hand, explained why the lung disability did not 
have its origin during service.  He pointed to the recovery 
of the veteran from the UTI during service and the fact that 
he had no lung abnormality when he was separated from active 
service.  Thus, the VA medical opinion is afforded greater 
probative weight.  

There is no medical opinion which states that current lung 
disability is etiologically related to any period of Reserves 
duty.  The evidence would have to show that the lung 
disability was incurred during a specific period of active 
duty for training or that an injury resulted in lung 
disability during inactive duty for training.  It has been 
verified that the veteran's only active duty was from July 
1976 to June 1985.  Thus, although the record shows that the 
veteran's lung disability began during the time span when he 
had service in the Reserves and had inactive duty for 
training, there is no evidence whatsoever that lung 
disability was the result of injury while he was on inactive 
duty for training nor has the veteran asserted such.  

The veteran's opinion regarding the origin of his lung 
disability has no probative value because it is not 
competent.  The VA examiner's opinion is competent and 
supported by the record and has been afforded the most 
probative value.  Thus, this probative evidence establishes 
that current lung disability is not attributable to service.  

The Board notes that the veteran has alleged in the record 
that his lung disability is related to his smoking history 
which began on active duty.  On July 22, 1998, the Internal 
Revenue Service Restructuring and Reform Act was enacted.  
That law added 38 U.S.C. § 1103(a), which prohibits service 
connection for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service.  By its 
terms, 38 U.S.C. § 1103(a) is applicable only to claims filed 
after June 9, 1998.  The current claim was received in 
October 1998.  Thus, service connection on that basis is 
prohibited.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a lung disability is denied.  



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


